UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 STEPHANIE JACOBS,

                        Plaintiff,

                        v.
                                                            Case No. 1:17-cv-00391 (TNM)
 NOT-FOR-PROFIT HOSPITAL
 CORPORATION,

                        Defendant.

                                     MEMORANDUM OPINION

       Plaintiff Stephanie Jacobs alleges that Defendant Not-For-Profit Hospital Corporation

(the “Hospital”) denied her leave to which she was legally entitled and subjected her to

harassment, whistleblower retaliation, and wrongful termination. Before me is the Hospital’s

Motion to Dismiss, which argues that Ms. Jacobs has failed to provide sufficient factual support

for her allegations, has not filed her claims within the applicable statutes of limitation, and has

entered a settlement agreement with the Hospital that covers the conduct at issue in this case.

Because the settlement agreement prevents me from taking jurisdiction over this matter, the

Hospital’s Motion to Dismiss will be granted.

                                      I.     BACKGROUND

       Ms. Jacobs was a Registered Nurse employed by the Hospital until her termination on

September 3, 2014. See Am. Compl. Ex. 7. On that date, the Hospital sent Ms. Jacobs a letter

stating, “because of no call, no show for a period greater than 90 days, [the Hospital] is

dissolving our employer/employee relationship, effective Wednesday, September 03, 2014.” Id.

at Ex. 3. On February 8, 2016, Ms. Jacobs signed a settlement agreement releasing the Hospital

“from all claims of any type to date, known or unknown, suspected or unsuspected, arising out of
anything to do with [her] employment and/or termination of that employment, to the fullest

extent allowed by law.” Id. Ex. 13 at 2, 4. The agreement informed her, “After you sign this

Agreement, you have 7 days to revoke it by providing written notice to [the Hospital]

representative signing below. This agreement is not effective or enforceable until the revocation

period expires.” Id. at 4. The Hospital’s representative signed the agreement on February 16,

2016, when the revocation period expired. Id.

       On February 3, 2017, Ms. Jacobs filed a complaint against the Hospital in the Superior

Court for the District of Columbia. The Hospital removed the case to this Court on March 3,

2017, and filed a Motion to Dismiss on March 10, 2017. 1 Ms. Jacobs filed an amended
                                                        0F




complaint, which moots the original Motion to Dismiss and to which the Hospital has not

objected. The amended complaint asserts that: (1) In August of 2013 and January of 2014,

Ms. Jacobs was improperly denied leave to which she was entitled under the Family Medical

Leave Act (FMLA), Am. Compl. at 2; Am. Compl. Ex. 1-2; 2 (2) In September and December of
                                                             1F




2013, Ms. Jacobs reported experiences of harassment that violated the D.C. Human Rights Act

(DCHRA), Am. Compl. Ex. 9-11, 14; (3) Ms. Jacobs has been subjected to whistleblower




1
  Removal was timely under 28 U.S.C. § 1446(b)(1), which authorizes removal within 30 days
of service. The Hospital’s Motion to Dismiss was timely under Federal Rule of Civil Procedure
81(c)(2)(C), which requires an answer within 7 days of removal, and its filing suspended the
deadline to answer. See Fed. R. Civ. P. 12(a)(4). Although the Hospital may not have answered
within the time required by the rules of the Superior Court of the District of Columbia, it has
complied with the Federal Rules, which apply in this case after its timely removal. Accordingly,
Ms. Jacobs is incorrect in claiming that she is entitled to default judgment. See Am. Compl. at 1.
2
  Ms. Jacobs’s subsequent filings allege that she was also denied leave in violation of the FMLA
in August of 2014 and intermittently until her termination on September 3, 2014. Opp. to Mot.
Dismiss at 2; Sur-Reply to Mot. Dismiss at 3.

                                                2
retaliation in various forms, Am. Compl. at 5; and (4) Ms. Jacobs’s 2014 termination was

wrongful, id. at 3. 3 The Hospital’s renewed Motion to Dismiss is now before me.
                  2F




                                  II.     LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction” and therefore “possess only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511
U.S. 375, 377 (1994). Accordingly, jurisdiction is a prerequisite that must be satisfied before

proceeding to the merits, and a federal court must dismiss any action over which it determines

that it lacks jurisdiction. Moms Against Mercury v. FDA, 483 F.3d 824, 826 (D.C. Cir. 2007);

see also Fed. R. Civ. P. 12(h)(3). On a motion to dismiss for lack of jurisdiction under Federal

Rule of Civil Procedure 12(b)(1), the plaintiff bears the burden of establishing jurisdiction.

Georgiades v. Martin-Trigona, 729 F.2d 831, 833 n.4 (D.C. Cir. 1984). A plaintiff may rely on

facts outside the pleadings to satisfy this burden, as “the court may consider the complaint

supplemented by undisputed facts evidenced in the record, or the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 197 (D.C. Cir. 1992). The Court construes pro se filings liberally, holding them




3
  Ms. Jacobs’s amended complaint contains the following sentence: “WRONGFUL
TERMINATION, BREACH OF ALLEGED CONTRACT AGREEMENT-FORMALLY
KNOWN AS GENERAL RELEIF (sic) AGREEMENT/CONTRACT, and WHISTLEBLOWER
RETALIATION hereby submits this AMENDED COMPLAINT and REQUEST to Deny
Defendant’s Motion to Dismiss.” Am. Compl. at 1 (emphasis omitted). The reference to a
contract known as general relief appears to be a reference to the general release in the settlement
agreement, which Ms. Jacobs says “was breached, revoked by the Plaintiff but ignored by the
Defendant.” Id. at 6. Thus, Ms. Jacobs appears to raise breach of contract in anticipation of the
Hospital’s argument that the settlement agreement bars her action, and not as an independent
basis for seeking damages. To the extent that this sentence could be construed to raise a breach
of contract claim, this claim will be dismissed under Federal Rule of Procedure 12(b)(6) for
failure to state a claim.

                                                 3
“to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551
U.S. 89, 94 (2007).

                                        III.   ANALYSIS

       The existence of a valid settlement agreement generally moots a legal action between the

parties to the agreement to the extent that the agreement covers the subject matter of the action.

Aulenback, Inc. v. Fed. Highway Admin., 103 F.3d 156, 161 (D.C. Cir. 1997) (citing 13A Charles

Alan Wright, et al., Federal Practice and Procedure § 3433.2 at 233). Federal courts lack

jurisdiction over a matter that has been settled because, after settlement, the matter does not

present an actual controversy suitable for judicial resolution. Gould v. Control Laser Corp., 866
F.2d 1391, 1392-93 (Fed. Cir. 1989) (citing 13A Charles Alan Wright, et al., Federal Practice

and Procedure § 3533.2 at 233-35); see also Aulenback, 103 F.3d at 161 (describing how

settlement moots a case in light of the Article III requirement of “a substantial controversy,

between parties having adverse legal interests, of sufficient immediacy and reality”) (emphasis

omitted).

       The parties to this case signed a settlement agreement that covers the subject matter of

this action. The agreement, signed by Ms. Jacobs on February 8, 2016, and by the Hospital’s

representative on February 16, 2016, releases the Hospital from “all claims of any type to date,

known or unknown, suspected or unsuspected, arising out of anything to do with [her]

employment and/or termination of that employment, to the fullest extent allowed by law.” Am.

Compl. Ex. 13 at 2, 4. Ms. Jacobs’s FMLA, DCHRA, and wrongful termination claims arise

from her employment and the termination of her employment in 2013 and 2014, prior to the date

that she signed the settlement agreement. Ms. Jacobs’s whistleblower retaliation claim appears

to arise from her employment, which terminated in 2014: Although Ms. Jacobs has not



                                                 4
specifically identified any whistleblowing activity in which she engaged and on account of

which she believes she suffered retaliation, her amended complaint could be liberally construed

to allege retaliation for her reports of workplace harassment, which were made in 2013. 4  3F




       Ms. Jacobs does not dispute that the settlement agreement covers the subject matter of

this action. Instead, she disputes the agreement’s enforceability on several grounds. See id. at 3-

6; Opp. to Mot. Dismiss at 4-7; Sur-Reply to Mot. Dismiss at 4-6. First, Ms. Jacobs argues that

the settlement agreement is merely a draft because the Hospital’s representative did not sign the

agreement until the end of the revocation period, when the agreement was to take effect. Am.

Compl. at 3-4; Opp. to Mot. Dismiss at 5; Sur-Reply to Mot. Dismiss at 5-6. By its own terms,

the settlement agreement was to become operative on February 16, 2016, when the revocation

period expired. Am. Compl. Ex. 13 at 4. The Hospital’s representative added his signature to

Ms. Jacobs’s signature on that day, making the agreement effective. See id. Even had the

Hospital’s representative signed at a later date, the signature would have made the agreement

retroactively effective as of February 16, 2016. See Brewer v. Nat’l Surety Corp., 169 F.2d 926,

928 (10th Cir. 1948) (“It is competent for the parties to agree that a written contract shall take



4
  The timing of the alleged retaliation is unclear, but a few of Ms. Jacobs’s allegations appear to
concern ongoing conduct at least some of which would post-date the settlement agreement. See
Am. Compl. at 5 (“The Plaintiff have (sic) been unable to visit any District of Columbia
Government buildings without being ridiculed and mistreated since FMLA claim was opened at
the Office of Human Rights.”); id. (“Unable to obtain employment.”); id. (“Receiving annoy
(sic) calls on regular bases (sic). I am being monitored daily.”). To the extent that any of the
alleged retaliation post-dates the settlement agreement and is not covered by it, Ms. Jacobs’s
retaliation complaint will be dismissed for failure to state a claim because she has not made
“factual allegations that, if proved, would ‘allow the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.’” See Banneker Ventures, LLC v. Graham,
798 F.3d 1119, 1129 (D.C. Cir. 2015) (alteration omitted) (quoting Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)). The defendant in this case is the Hospital, and Ms. Jacobs has not provided
any basis for inferring that the Hospital was responsible for any acts committed against her. See
Am. Compl. at 5.

                                                  5
effect as of a date earlier than that on which it was executed, and when this is done, the parties

will be bound by such agreement.”); Sharpe v. American Acad. of Actuaries, 17-258, 2018 WL
400756, at *3 n.4 (D.D.C. Jan. 12, 2018) (“Parties are, of course, free to contract a certain date to

be the effective date of an agreement, regardless of the actual date of execution.”).

       Second, Ms. Jacobs argues that the settlement agreement fails to reflect mutual agreement

because she thought the “vague” and “ambiguous” phrase “7 days to revoke” meant seven

business days, exclusive of weekends and holidays. Am. Compl. at 4-5; Opp. to Mot. Dismiss at

6; Sur-Reply to Mot. Dismiss at 5-6. The phrase “7 days to revoke” clearly and unambiguously

specifies the length of the revocation period to be seven days, particularly when read in contrast

to the same agreement’s use of the phrase “ten (10) business days” to describe the period of time

within which the Hospital’s payment was due to Ms. Jacobs. 5 See Am. Compl. Ex. 13 at 1.
                                                              4F




Moreover, Ms. Jacobs has submitted documentation indicating her prior understanding that the

revocation period expired on February 15, 2016. See Opp. to Mot. Dismiss Ex. 24.

       Third, Ms. Jacobs argues that she attempted to revoke the settlement agreement. Am.

Compl. at 4-5; Opp. to Mot. Dismiss at 5-6; Sur-Reply to Mot. Dismiss at 4-6. However,

Ms. Jacobs has not alleged that her attempts to revoke took place during the revocation period.

Nor has she submitted any documentation to show that she sought to revoke the agreement in a

timely writing sent to a representative of the Hospital as the revocation provision of the

agreement requires. To the contrary, Ms. Jacobs has submitted documentation showing that she



5
  Relatedly, Ms. Jacobs argues that federal and District of Columbia law exclude weekends and
holidays “for business purposes.” Am. Compl. at 5; Opp. to Mot. Dismiss at 7; Sur-Reply to
Mot. Dismiss at 6. This appears to be a reference to the rules for calculating court filing
deadlines that are stated as a period of time, but these rules do not govern deadlines established
by private agreement. In any event, federal and District law do not make the settlement
agreement’s provision of “7 days to revoke” ambiguous.

                                                  6
wanted the agreement enforced on February 22, 2016, seven days after the revocation period

ended. See Opp. to Mot. Dismiss Ex. 24 (email from Ms. Jacobs on February 22, 2016 seeking

payment pursuant to the settlement agreement).

        Fourth, Ms. Jacobs argues that the Hospital breached the settlement agreement when she

refused to accept payment and the Hospital “insisted to make an electronic payment rather than a

paper check.” Am. Compl. at 5; Opp. to Mot. Dismiss at 7; Sur-Reply to Mot. Dismiss at 6.

However, the documentation Ms. Jacobs has provided shows that she requested payment rather

than refusing it, that the Hospital sought to make the payment, that the Hospital prepared checks

for her, and that she expressed her willingness to provide bank information for an electronic

deposit. See Opp. to Mot. Dismiss Ex. 23-26. In sum, none of Ms. Jacobs’s arguments show

that the settlement agreement is unenforceable. Accordingly, I cannot take jurisdiction over

Plaintiff’s claims. 6
                   5F




                                     IV.     CONCLUSION

        For the reasons stated above, Defendant’s Motion to Dismiss will be granted and the case

will be dismissed. A separate order will issue.


                                                                         2018.01.24
                                                                         11:18:23 -05'00'
Date: January 24, 2018                                TREVOR N. MCFADDEN
                                                      United States District Judge




6
  Because I cannot take jurisdiction, I cannot reach the merits of the Hospital’s alternative
arguments regarding the statute of limitations and the lack of factual support for Ms. Jacobs’s
claims. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Without
jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law,
and when it ceases to exist, the only function remaining to the court is that of announcing the fact
and dismissing the cause.”) (quoting Ex parte McCardle, 7 Wall. 506, 514 (1868)).

                                                  7